DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed on 07/27/2021 has been received and fully considered.
3.	Claims 2, 13-14, 21, 23, 25-27, 35-46 are presented for examination.
Response to Arguments
4.	Applicant's arguments filed 07/27/2021 have been fully considered but they are not persuasive. Regarding Applicant’s assertions that: “recited in claim 21, 23 …. The raw voltages obtained from the electromagnetic measurements are processed in the first processing loop using the actual effective value (the measured value) of the tilt angle to compute physical measurements of the geologic formation (at block 208 of FIG. 2). A forward model is processed in the second processing loop using the nominal value (e.g., 45 degrees) of the tilt angle to predict voltage measurements (at block 224 in FIG. 2) which are further processed in the second loop using the nominal value of the tilt angle to compute predicted physical measurements of the geologic formation (at block 226 in FIG. 2). Applicant submits that there is no such disclosure or suggestion in the art of record”, and that “there is no disclosure or suggestion of an actual effective tilt angle value as alleged by the Examiner”, the Examiner respectfully disagrees and asserts that both Donderici et al. and Wu et al. provides for the two processing loop used in obtaining and processing the recited characteristics of the claims (see para 51,  the tool measurements (either as voltage amplitude and phase or as in-phase and quadrature phase components) associated with all transmitter-receiver combinations are supplied to the inversion algorithm, see further para 53, Iterative inversion (FIG. 13B) employs a "forward model" that In certain embodiments, both the first antenna and the second antenna comprise effective tilt angles with respect to the logging tool that differ from their actual tilt angles with respect to the logging tool.  In certain embodiments, at least one of the first antenna and the second antenna has an actual tilt angle of zero degrees. In certain embodiments, at least one of the first antenna and the second antenna has an actual tilt angle of zero degrees); [0044] the method may further comprise altering an effective tilt angle of at least one of the first antenna and the second antenna while the logging tool is within the borehole.  In certain embodiments, altering an effective tilt angle of at least one of the first antenna and the second antenna may comprise changing an angular orientation between of at least one of the first antenna and the second antenna and a ferrite element coupled to the tool body and positioned at least partially proximate to at least one of the .
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 2, 13-14, 21, 23, 25-27, and 35-46 are rejected under 35 U.S.C. 103 as being unpatentable over Donderici et al. (USPG_PUB No. 2013/0105224), in view of Wu et al. (USPG_PUB No. 2016/0274264).
	6.1	In considering claims 13, 21, 23, and 41, Donderici et al. discloses a method comprising: 
a logging while drilling tool including a tilted antenna (see fig. 6A-D, para 22, one LWD system embodiment employs a tool having tilted antennas as the transmitter and the receiver, where at least one of the antennas is placed in the vicinity of the bit, making it possible to detect existing wells at distances of 50-100 feet, para 24, drilling a borehole with a steerable drilling assembly; collecting multi-component electromagnetic logging tool measurements), the tilt angle having a nominal value and an actual effective value determined by measurement (see para 40-41, transmitter tilt angle and receiver  loop azimuth angle of the antenna, see further para 55 which provide for determined the effective tilt angle for the antenna, see para 44, 46, 50, transmitter and receiver having tilted angle); use the tilted antenna in a logging while drilling investigation of a geologic formation to generate electromagnetic voltage measurements (see para 43-44, see para 40-41, transmitter tilt angle and receiver loop azimuth angle of the antenna, wherein the first, second, third signal are obtained using respective loop configuration e.g. real measurement value, simulated measurement value, etc..); process the electromagnetic voltage measurements in a first processing loop using the actual effective value of the tilt angle to compute physical measurements of the geologic formation (para 51, In this case, the tool measurements (either as voltage amplitude and phase or as in-phase and quadrature phase components) associated with all transmitter-receiver combinations are supplied to the inversion algorithm, see further para 53, Iterative inversion (FIG. 13B) employs a "forward model" that predicts the tool measurements for a given set of parameter values. Starting with a speculative estimate of the parameter values, the forward model determines the predicted tool measurements, which are then compared with the actual tool measurements, see para 33, the tilted antenna, see further 40-44); and process a forward model in a second processing loop using the nominal value of the tilt angle to compute predicted voltage measurements when using the tilted antenna (fig. para 24, processing the measurements to determine a position and orientation of a line representing an existing well; and steering the drilling assembly based at least in part, on said position and orientation and inverting the elongated anomaly measurements to obtain estimates of the anomaly's distance, direction, and orientation, para 51, In this case, the tool measurements (either as voltage amplitude and phase or as in-phase and quadrature phase components) associated with all transmitter-receiver combinations are supplied to the inversion algorithm, see further para 53, Iterative inversion (FIG. 13B) employs a "forward model" that predicts the tool measurements for a given set of parameter values. Starting with a speculative estimate of the parameter values, the forward model determines the predicted tool measurements, which are then compared with the actual tool measurements) and processing said predicted voltage measurements in the second processing loop using the nominal value of the tilt angle to compute  (see Donderici para 37-38, 51-53). Donderici further teaches the one or more processors, memory operatively coupled to the one or more processors; and processor-executable instructions stored in the memory and executable by at least one of the processors to instruct the system, of claims 13 and 41 (see [0029] Although not shown in FIG. 2C, circuitry 200 includes at least one processor embodied within system control center 25 and a non-transitory and computer-readable storage, all interconnected via a system bus.  Software instructions executable by the processor for implementing the illustrative calibration methodologies described herein in may be stored in local storage or some other computer-readable medium.  It will also be recognized that the calibration software instructions may also be loaded into the storage from a CD-ROM or other appropriate storage media via wired or wireless methods. [0030] Moreover, those ordinarily skilled in the art will appreciate that various aspects of the disclosure may be practiced with a variety of computer-system configurations, including hand-held devices, multiprocessor systems, microprocessor-based or programmable-consumer electronics, minicomputers, mainframe computers, and the like.  Any number of computer-systems and computer networks are acceptable for use with the present disclosure.  The disclosure may be practiced in distributed-computing environments where tasks are performed by remote-processing devices that are linked through a communications network.  In a distributed-computing environment, program modules may be located in both local and remote computer-storage media including memory storage devices. The present disclosure may therefore, be implemented in connection with various hardware, software); processing raw voltages obtained from the electromagnetic measurements in a first processing loop using the actual effective value of the tilt angle to compute physical measurements of the geologic see Donderici para 19-21, [0019] As further shown in FIG. 1, in order to calibrate transmitter 18, external calibrated receiver loop 14b is placed in the vicinity of transmitter 
18 to thereby record signals emanating from transmitter 18.  The measured signals are then compared to simulated signals and, as a result of the comparison, calibration coefficients for transmitter 18 are determined.  Calibration of tool receiver 16 is accomplished in like manner through use of loop transmitter 14a.  In certain embodiments, synchronization (to calibrate 
phase) between tool transmitter 18/receiver 16 and their respective loop receiver 14b/transmitter 14a may be accomplished by placing a synchronization line 20 between them.  Line 20 may be wired or wireless. [0020] Thereafter, the tool is deployed downhole and formation measurements are taken as shown in FIGS. 2A and 2B.  FIGS. 2A and 2B illustrate a resistivity 
logging tool, utilized in an LWD and wireline application, respectively, according certain illustrative embodiments of the present disclosure.  Once deployed, the calibration coefficients for tool transmitter 18 and receiver 16 calculated at the surface are applied to real signals obtained downhole to thereby io calibrate the measurements.  Thereafter, the calibrated measurement signal is inverted to generate desired petrophysical characteristics of the borehole and surrounding geological formation (i.e., formation parameters) related to electrical or geological properties of the formation such as, for example, layer resistivities, distances or direction to layer boundaries, 2D shape of arbitrary layer boundaries, or 3D distribution of formation resistivities.  In an alternative mode of application of calibration, the calibration may be applied to the model data in inversion instead. Accordingly, wellbore operations may be conducted based upon the formation parameters such as, for example, drilling, well placement, landing or geosteering operations,  further para 33, 50-53); and processing a forward model in a second processing loop using the nominal value of the tilt angle to predict voltage measurements  (see Donderici para 40-41, 43-44, see para 40-41, transmitter tilt angle and receiver  loop azimuth angle of the antenna, wherein the first, second, third signal are obtained using respective loop configuration e.g. real measurement value, simulated measurement value, etc..). Donderici appears to provide for determining the effective tilt angle of the antenna (see para 55) and predicted tool measurements which include voltage amplitude (see para 51, 53), and thus would have been obvious to a person of skilled in the art, as he further provides for using one or more tilted antennas (para 33), which further lead to improved performance (para 23). 
Nonetheless, Wu et al. teaches a logging tool with tilted antenna, the tilted antenna having a central axis that is tilted at a tilt angle with respect to a longitudinal axis of the tool (see para 28-29, [0041] According to aspects of the present disclosure, an example logging tool may comprise a tool body characterized by a longitudinal axis and an antenna coupled to the tool body.  The logging tool may further comprise a ferrite element coupled to the tool body proximate at least a portion of the antenna and in a non-parallel orientation with respect to a normal of a plane defined by the antenna.  In certain embodiments, the antenna comprises one of a tilted and a non-tilted angle with respect to the longitudinal axis of the tool body. In certain embodiments, the logging tool may further comprise a control unit communicably coupled to the antenna, the control unit comprising a processor and a non-transitory computer readable medium communicably coupled to the processor that contains a set of instruction that, when executed by the processor, cause the processor to receive an output from the antenna; and determine a formation characteristic based, at least in part, on the received output, the determined resistivity value associated with an azimuthal orientation.  In certain embodiments, the antenna comprises an effective antenna angle different from an actual antenna angle, the effective antenna angle based, at least in part, on the non-parallel orientation of the ferrite element with respect to the antenna), including processing measurements using an effective tilted antenna angle, wherein one of the processing the electromagnetic measurements and the processing the model uses the nominal value of the tilt angle and the other uses the actual effective value of the tilt angle (see para 31, 34, 39-44). 
Donderici et al. and Wu et al. are analogous art because they are from the same field of endeavor and that that model analyzes by Wu et al. is similar to that of Donderici et al. Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the Applicant’s invention to combine the teachings of Wu et al. with that of Donderici et al. because Wu et al. teaches the improvement of azimuthal sensitivity of the antenna (see para 38). 
6.2	As per claim 2, 14, 38, and 42, the combined teachings of Donderici and Wu et al. teach the step to adjust a drilling parameter based on said computed physical measurements of the geologic formation (see Donderici para 44, 49, The results are finally communicated to an operator via a graphical device, or transmitted to a control mechanism or an algorithm that adjusts drilling parameters according to a set of rules). Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the Applicant’s invention to combine the teachings of Wu et al. with that of Donderici et al. because Wu et al. teaches the improvement of azimuthal sensitivity of the antenna (see para 38). 
6.3	With regards to claims 25 and 44, the combined teachings of Donderici and Wu et al. teach that the tilted antenna is a transmitting antenna (see Donderici para 18-20, A logging tool 10 is first positioned on a stand 12. Alternatively, logging tool 10 may be suspended or otherwise secured at a surface location. Loops 14 (i.e., transmitter loop 14a or receiver loop 14b) are positioned adjacent to the tool receiver 16 and transmitter 18, respectively) and said using the tilted antenna comprises causing the tilted antenna to transmit electromagnetic energy into the geologic formation (see Donderici para 28, 33, [0032] FIG. 3A is a flow chart detailing a surface calibration method 300 according to certain illustrative methodologies of the present disclosure.  Method 300 is a generalized methodology of the more detailed methodologies described later.  At block 302(i), a loop transmitter is positioned adjacent to the receiver logging tool such as, for example, as shown in FIG. 1.  At block 302(ii), a loop receiver is positioned adjacent to the logging tool transmitter.  In certain illustrative embodiments, the loop transmitter is separate from the loop receiver.  As will be understood by those ordinarily skilled in the art having the benefit of this disclosure, the loop io transmitter/receivers and tool transmitters/receivers described herein are coupled to circuitry that provides excitation signals and/or data acquisition ability necessary to conduct the calibration techniques.  For purposes of the following description, such circuitry will be referred to as the system control center ("SCC") 25, also see par 37-38, 46-53, 60, transmission of electromagnetic signals; also see Wu et al. para 18). Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the Applicant’s invention to combine the teachings of Wu et al. with that of Donderici et al. because Wu et al. teaches the improvement of azimuthal sensitivity of the antenna (see para 38).  
6.4	As per claims 26 and 45, the combined teachings of Donderici and Wu et al. teach that wherein: the tilted antenna is a receiving antenna (see Donderici para 18, A logging tool 10 is first positioned on a stand 12. Alternatively, logging tool 10 may be suspended or otherwise secured at a surface location. Loops 14 (i.e., transmitter loop 14a or receiver loop 14b) are positioned adjacent to the tool receiver 16 and transmitter 18, respectively; also see para 28)  (see Donderici para 28, 37-38, 51-53, 60; also see Wu et al. para 18). Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the Applicant’s invention to combine the teachings of Wu et al. with that of Donderici et al. because Wu et al. teaches the improvement of azimuthal sensitivity of the antenna (see para 38).
6.5	Regarding claims 27, 35, 39, and 43, the combined teachings of Donderici and Wu et al. teach the step comparing the physical measurements of the geologic formation and the predicted physical measurements of the geologic formation (see Donderici para 19, The measured signals are then compared to simulated signals and, as a result of the comparison, calibration coefficients for transmitter 18 are determined.  Calibration of tool receiver 16 is accomplished in like manner through use of loop transmitter 14a.  In certain embodiments, synchronization (to calibrate phase) between tool transmitter 18/receiver 16 and their respective loop receiver 14b/transmitter 14a may be accomplished by placing a synchronization line 20 between them.  Line 20 may be wired or wireless, see further [0034] At block 310(i), SCC 25 compares the measured first signal with the simulated third signal.  At block 310(ii), SCC 25 compares the measured second signal with the simulated fourth signal.  At block 312, SCC 25 then calculates the calibration coefficients for the logging tool based upon the comparisons of blocks 310(i) and 310(ii).  To achieve this, SCC 25 utilizes one of the illustrative calibration techniques described below to calculate the calibration coefficients.  Thereafter, at block 314, SCC 25 utilizes the calibration coefficients to calibrate the logging tool and/or obtained measurements. [0035] In certain illustrative methodologies, at block 312, SCC 25 calculates the calibration coefficients for the logging tool receiver and the logging tool transmitter separately.  Here, SCC 25 calculates the calibration coefficients for the logging tool receiver based upon the comparison of the measured first signal and the simulated third signal.  In addition at block 312, SCC calculates the calibration coefficients for the logging tool transmitter based upon the comparison of the measured second signal and the simulated fourth signal, para 49, 53); refining the model based on the comparison (see Donderici  [0034] At block 310(i), SCC 25 compares the measured first signal with the simulated third signal.  At block 310(ii), SCC 25 compares the measured second signal with the simulated fourth signal.  At block 312, SCC 25 then calculates the calibration coefficients for the logging tool based upon the comparisons of blocks 310(i) and 310(ii).  To achieve this, SCC 25 utilizes one of the illustrative calibration techniques described below to calculate the calibration coefficients.  Thereafter, at block 314, SCC 25 utilizes the calibration coefficients to calibrate the logging tool and/or obtained measurements. [0035] In certain illustrative methodologies, at block 312, SCC 25 calculates the calibration coefficients for the logging tool receiver and the logging tool transmitter separately.  Here, SCC 25 calculates the calibration coefficients for the logging tool receiver based upon the comparison of the measured first signal and the simulated third signal.  In addition at block 312, SCC calculates the calibration coefficients for the logging tool transmitter based upon the comparison of the measured second signal and the simulated fourth signal, also para 51-53); processing said refined model to compute new predicted physical measurements of the geologic formation and adjusting a drilling parameter based on the computed new predicted physical measurements of the geologic formation (see Donderici para [0020] Thereafter, the tool is deployed downhole and formation measurements are taken as shown in FIGS. 2A and 2B.  FIGS. 2A and 2B illustrate a resistivity logging tool, utilized in an LWD and wireline application, respectively, according to certain illustrative embodiments of the present disclosure.  Once deployed, the calibration coefficients for tool transmitter 18 and receiver 16 calculated at the surface are applied to real signals obtained downhole to thereby calibrate the measurements. Thereafter, the calibrated measurement signal is inverted to generate desired petrophysical characteristics of the borehole and surrounding geological formation (i.e., formation parameters) related to electrical or geological properties of the formation such as, for example, layer resistivities, distances or direction to layer boundaries, 2D shape of arbitrary layer boundaries, or 3D distribution of formation resistivities.  In an alternative mode of application of calibration, the calibration may be applied to the model data in inversion instead.  Accordingly, wellbore operations may be conducted based upon the formation parameters such as, for example, drilling, well placement, landing or geosteering operations, further [0034] At block 310(i), SCC 25 compares the measured first signal with the simulated third signal.  At block 310(ii), SCC 25 compares the measured second signal with the simulated fourth signal.  At block 312, SCC 25 then calculates the calibration coefficients for the logging tool based upon the comparisons of blocks 310(i) and 310(ii).  To achieve this, SCC 25 utilizes one of the illustrative calibration techniques described below to calculate the calibration coefficients.  Thereafter, at block 314, SCC 25 utilizes the calibration coefficients to calibrate the logging tool and/or obtained measurements. [0035] In certain illustrative methodologies, at block 312, SCC 25 calculates the calibration coefficients for the logging tool receiver and the logging tool transmitter separately.  Here, SCC 25 calculates the calibration coefficients for the logging tool receiver based upon the comparison of the measured first signal and the simulated third signal.  In addition at block 312, SCC calculates the calibration coefficients for the logging tool transmitter based upon the comparison of the measured second signal and the simulated fourth signal). Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the Applicant’s 
6.6	As per claims 36-37, the combined teachings of Donderici and Wu et al. teach that wherein: the first processing loop is processed using a downhole processor and the second processing loop is processed using a surface processor (([0032] FIG. 3A is a flow chart detailing a surface calibration method 300 according to certain illustrative methodologies of the present disclosure. Method 300 is a generalized methodology of the more detailed methodologies described later.  At block 302(i), a loop transmitter is positioned adjacent to the receiver logging tool such as, for example, as shown in FIG. 1. At block 302(ii), a loop receiver is positioned adjacent to the logging tool transmitter.  In certain illustrative embodiments, the loop transmitter is separate from the loop receiver.  As will be understood by those ordinarily skilled in the art having the benefit of this disclosure, the loop transmitter/receivers and tool transmitters/receivers described herein are coupled to circuitry that provides excitation signals and/or data acquisition ability necessary to conduct the calibration techniques.  For purposes of the following description, such circuitry will be referred to as the system control center ("SCC") also see para 23  A telemetry sub 28 may be included to transfer images and measurement data/signals to a surface receiver 30 and to receive commands from the surface.  In some embodiments, telemetry sub 28 does not communicate with the surface, but rather stores logging data for later retrieval at the surface when the logging assembly is recovered.). Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the Applicant’s invention to combine the teachings of Wu et al. with that of Donderici et al. because Wu et al. teaches the improvement of azimuthal sensitivity of the antenna (see para 38).
 (see Wu et al. para [0040] As described above, the use of tilted ferrite elements may allow for the design of a tilted antenna with an equivalent azimuthal sensitivity yet smaller tilt angle and space requirement than a typical tilted antenna.  FIG. 6 illustrates an example process for designing an antenna with an effective tilt angle and processing resulting measurements using the designed tilt angle.  Step 601 comprises building an antenna with a first tilt angle and a first angular orientation for the tilted ferrite element.  After the antenna has been built, the EM field distribution surrounding the antenna may be mapped at step 602.  Mapping the EM field distribution may comprise using a device with triaxial sensors to measure the EM field distribution surrounding the antenna.  Once the EM field distribution has been mapped, the effective tilt angle of the antenna can be determined at step 603.  If the effective tilt angle is the desired tilt angle, then the process may move to step 604.  For example, if an antenna with a 45 degree tilt angle is required for the tool, and step 601 produced an antenna with a 17 degree actual tilt as well as tilted ferrite elements underneath the antenna to acquire an effective tilt angle of 45 degrees, then the process may move to step 604.  If not, the antenna and ferrite element may be modified until the appropriate tilt angle is achieved.  Step 604 may comprise incorporating the effective structure of the antenna into future calculations for the tool.  For example, the effective tilt angle of the antenna may be used when determining resistivity values from measurements collected by the tool, as well as when the resistivity values or measurements are otherwise used in a modeling or inversion process to determine characteristics about the formation; Wu et al. para 43, In certain embodiments, at least one of the first antenna and the second antenna has an actual tilt angle of zero degrees.). Therefore, it . 
7.	Claims 13, 21, 23, and 41 are further rejected under 35 U.S.C. 103 as being unpatentable over Bittar et al. (USPG_PUB No. 2012/0199394), in view of Wu et al. (USPG_PUB No. 2016/0274264).
7.1	In considering claims 13, 21, 23, and 41, Bittar et al. discloses “claim 21”. A method comprising: 
drilling a borehole through a geologic formation with a drill string including a tilted antenna (see [0027] The tool with its oriented antennas can be configured with an implementation in the borehole of a well as a measurements-while-drilling (MWD) system such as a logging-while-drilling (LWD) system or as a wireline system. A processing unit and/or a control unit can be configured downhole with the measuring antennas.  Alternatively, one or more of a processing unit and a control unit can be configured at the surface of a well with a communication network to acquire information and/or to generate control signals with respect to the antennas of the tool.  The communications can use wired or wireless communication mechanism associated with known downhole communication techniques, further para 32, 64-65), wherein a central axis of the tilted antenna is tilted at a tilt angle with respect to a longitudinal axis of the drill string (see [0024]-[0025] FIG. 1 shows features of an embodiment of a method of determining properties associated with operating a tool in a borehole of a well.  At 110, voltage signals generated from operating a tool rotating in a borehole of a well are acquired, where the tool includes multiple transmitter antennas and a receiver antenna tilted with respect to the longitudinal axis of the tool.  The acquired voltage signals can include voltage signals received at the tilted receiver antenna in response to firing separately the transmitter antennas associated with the tilted receiver antenna.  The receiver and transmitter antennas of the tool can have various configurations.  For example, two transmitter antennas can be placed essentially at the same location with different orientations. These transmitter antennas can be located on the tool above or below the tilted receiver antenna with respect to the longitudinal axis of the tool.  In various embodiments, the tilted receiver antenna can be placed between the two transmitters with the two transmitters having different orientations.  In various embodiments, in addition to the tilted receiver antenna, another tilted receiver antenna may be used.  The two receiver antennas can placed between two transmitter antennas, where the two transmitter antennas have different orientations.  Alternatively, two transmitter antennas can be used disposed between two titled receiver antennas. In each of these configurations, one or more of the transmitter antennas used can be tilted with respect to the longitudinal axis of the tool, further para [0041] With the orientations of the antennas fixed by the criteria discussed above and with .theta..sub.t1 equals--.theta..sub.t2, equations 5(a)-5(h) can be further simplified by choosing a particular tilt angle.  FIG. 5 shows an embodiment of a tool with two transmitters tilted at +45 and -45 degrees and central receivers tilted at an angle of 45 degrees with respect to longitudinal axis 50), the tilt angle having a nominal value i.e. theta and an actual effective value i.e. beta determined by measurement (see para 28-33, [0032] FIGS. 3A-B show a titled transmitter antenna and a tilted receiver antenna for a measuring tool.  Such antennas can be equipped in a rotating LWD or wireline tool.  While firing the transmitter antenna, the signal measured at the titled receiver of FIG. 3 can be expressed in terms of the signal voltage V.sub.R.sup.T, where T represents the firing transmitter antenna and R represents the receiving antenna.  With both transmitter and receiver coils are oriented at the same azimuth angle .beta., the measured signal at the titled receiver is expressed as, V R T ( .beta.  ) = [ sin .theta.  t cos .beta.  sin .theta.  t sin .beta.  cos .theta.  t ] [ V x x V y x V z x V x y V y y V z y V x z V y z V z z ] [ sin .theta.  r cos .beta.  sin .theta.  r sin .beta.  cos .theta.  r ] , ( 3 ) ##EQU00002## [0033] where .theta..sub.t is the tilt angle of the transmitter antenna relative to the z-axis (z-axis 301-A in FIG. 3A and z-axis 301-B in FIG. 3B) and .theta..sub.r is the tilt angle of the receiver related to the z-axis direction.  Herein, .theta..sub.t and .theta..sub.r only range between -90 degree and 90 degree shown in FIGS. 3A-B. Based on equation (3), the measured signal can be also expressed as V.sub.R.sup.T(.beta.)=C.sub.xx cos.sup.2.beta.+C.sub.xy cos .beta.  sin .beta.+C.sub.xz cos .beta.+C.sub.yx cos .beta.  sin .beta.+C.sub.yy sin.sup.2.beta.+C.sub.yz sin .beta.+C.sub.zx cos .beta.+C.sub.zy sin .beta.+C.sub.zz (4);  [0041] With the orientations of the antennas fixed by the criteria discussed above and with .theta..sub.t1 equals--.theta..sub.t2, equations 5(a)-5(h) can be further simplified by choosing a particular tilt angle.  FIG. 5 shows an embodiment of a tool with two transmitters tilted at +45 and -45 degrees and central receivers tilted at an angle of 45 degrees with respect to longitudinal axis 50); using the tilted antenna to make electromagnetic measurements in the borehole (see para 27-29, 41-43, [0041] With the orientations of the antennas fixed by the criteria discussed above and with .theta..sub.t1 equals--.theta..sub.t2, equations 5(a)-5(h) can be further simplified by choosing a particular tilt angle.  FIG. 5 shows an embodiment of a tool with two transmitters tilted at +45 and -45 degrees and central receivers tilted at an angle of 45 degrees with respect to longitudinal axis 50 and at [0048] FIG. 11 illustrates an example response of V.sub.CZ (.beta.) for the upper transmitter-receiver pair (T.sub.up and R.sub.up) of FIG. 5 when drilling in a three-layer anisotropic formation.  Transmitter T.sub.up is fired and the voltage at R.sub.up is measured for the azimuthal direction defined by bin 1 of FIG. 4.  V.sub.CZ (.beta.) has a real part 1117 and an imaginary part 1119, where both parts show significant changes at boundaries 1101 and 1103.  FIG. 10 illustrates an example response of V.sub.CZ (.beta.) for the lower transmitter-receiver pair (T.sub.dn and R.sub.dn) of FIG. 5 when drilling in the three-layer anisotropic formation of FIG. 11.  Transmitter T.sub.dn is fired and the voltage at R.sub.dn is measured for the azimuthal direction defined by bin 1 of FIG. 4.  V.sub.CZ (.beta.) has a real part 1217 and an imaginary part 1219, where both parts show changes at boundaries 1101 and 1103. The drilling for the examples of FIGS. 11 and 12 is also at a relative dip angle of 85 degrees.  The first layer of this anisotropic formation has a horizontal resistivity R.sub.h of 1 ohm-m and a vertical resistivity R.sub.v of 4 ohm-m, the middle layer has a horizontal resistivity R.sub.h of 10 ohm-m and a vertical resistivity R.sub.v of 50 ohm-m, and the last layer has a horizontal resistivity R.sub.h of 1 ohm-m and a vertical resistivity R.sub.v of 4 ohm-m. [0049] From FIGS. 9 to 12, it can be concluded that a perpendicularly tilted transmitter-receiver antenna system is capable of providing geosteering information and detecting boundary positions.  If both tilt transmitter and tilt receiver are oriented in different adjacent quadrants (depicted in FIG. 3C), the measured signals at the receiver will be proportional to the subtraction of coupling voltage components V.sub.x.sup.z and V.sub.z.sup.x such that the measured signals are only sensitive to boundary effects.  These measured signals are available to present geosignal responses, according to various embodiments.  However, if tilt transmitter and tilt receiver are oriented in the same quadrant or diagonal quadrants, such as 1.sup.st-3.sup.rd quadrants or 2.sup.nd-4.sup.th quadrants, the measured signals effectively in part contain a summation effect of coupling voltage components V.sub.x.sup.z and V.sub.z.sup.x.  Such summation effect is sensitive to intertwined effects among anisotropy, relative dip angle, and boundary.  As a result, the corresponding geosignal responses with tilt transmitter and tilt receiver oriented in the same quadrant or diagonal quadrants do not provide responses that are as good for geosteering as those provided with both tilt transmitter and tilt receiver are oriented in different adjacent quadrants.); processing raw voltages obtained from the electromagnetic measurements in a first processing loop using the actual effective value i.e. beta of the tilt angle to compute physical measurements of the geologic formation (see fig.1, 6,  para 31-33, [0032] FIGS. 3A-B show a titled transmitter antenna and a tilted receiver antenna for a measuring tool. Such antennas can be equipped in a rotating LWD or wireline tool.  While firing the transmitter antenna, the signal measured at the titled receiver of FIG. 3 can be expressed in terms of the signal voltage V.sub.R.sup.T, where T represents the firing transmitter antenna and R represents the receiving antenna.  With both transmitter and receiver coils are oriented at the same azimuth angle .beta. i.e. actual effective value, the measured signal at the titled receiver is expressed as, V R T ( .beta.  ) = [ sin .theta.  t cos .beta.  sin .theta.  t sin .beta.  cos .theta.  t ] [ V x x V y x V z x V x y V y y V z y V x z V y z V z z ] [ sin .theta.  r cos .beta.  sin .theta.  r sin .beta.  cos .theta.  r ] , ( 3 ) ##EQU00002## [0033] where .theta..sub.t is the tilt angle of the transmitter antenna relative to the z-axis (z-axis 301-A in FIG. 3A and z-axis 301-B in FIG. 3B) and .theta..sub.r is the tilt angle of the receiver related to the z-axis direction.  Herein, .theta..sub.t and .theta..sub.r only range between -90 degree and 90 degree shown in FIGS. 3A-B. Based on equation (3), the measured signal can be also expressed, further para 37, 41-43); and processing a forward model in a second processing loop using the nominal value of the tilt angle to predict voltage measurements and processing said predicted voltage measurements in the second processing loop using the nominal value of the tilt angle to generate predicted physical measurements of the geologic formation (fig.1, 6, “inversion processing” para 24-26, [0026] Processing can include directly calculating coupling voltage components for a coupling matrix from the measured responses received in response to the set of transmitter firings. Direct calculation can include multiplication and addition related operations.  However, such direct calculations can be conducted without more processing such as associated with solving a set of equations.  Since the measured responses are related to electromagnetic propagation in the formation in the vicinity of the tool, one or more inversion operations can be performed to generate formation parameters from the determined coupling matrix.  Inversion operations can include a omparison of measurements to predictions of a model such that a value or spatial variation of a physical property can be determined.  A conventional inversion operation can include determining a variation of electrical conductivity in a formation, in the vicinity of the borehole that is being operated upon, from measurements of induced electric and magnetic fields; further [0041]-[0043] [0043] Once the coupling voltages matrix is obtained using the above described processing, formation parameters can be obtained using standard inversion techniques, such as a least squares method.  A flow chart of an embodiment of a method implementing the configuration of tilted antennas as shown in FIG. 5 is presented in FIG. 6.  At 610, initial upper and lower transmitters are selected for firing.  At 620, the selected transmitters are fired separately and receiver responses are measured.  At 630, the measured signals at the receivers responsive to the firing of the upper and lower transmitters are processed.  At 640, the tool position and orientation are collected.  The tool position is correlated to a specific bin for the measured signals.  The tool may include a sensor or other mechanism to determine tool position and tool orientation including with respect to azimuthal angle.  For a bin, nine coupling voltage components are calculated in accordance with equations 5(a)-5(h).  At 650, from the nine coupling voltage components, inversion operations can be performed to determine formation properties.  These formation properties may be determined essentially in real-time or as a post-process operation.  At 660, from the nine coupling voltage components, a geosignal may be determined.  The geosignal may be used in a geosteering operation in the well.  The geosignal determination and subsequent geo steering may be performed essentially in real-time or as a post-process operation.  At 670, a determination is made as to whether additional measurements are to be taken.  These additional measurements may be conducted for one or more other bins). While Bittar et al. does not specifically state the term actual effective value of the tilt angle, a person of skilled in the art would clearly understand that the angle beta and theta, as taught in Bittar et al., are clearly that of the claimed angled used in the processing and thus would have been obvious.
	However, Wu et al. teaches processing measurements using an actual effective tilted antenna angle (see para 31, 34, 39-44). Donderici et al. and Wu et al. are analogous art because they are from the same field of endeavor and that that model analyzes by Wu et al. is similar to that of Donderici et al. Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the Applicant’s invention to combine the teachings of Wu et al. with that of Donderici et al. because Wu et al. teaches the improvement of azimuthal sensitivity of the antenna (see para 38). 
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	8.1	Omeragic et al. (USPG_PUB No. 2005/0083063) teaches a method employs an apparatus for generating a directional signal associated with the electromagnetic energy response of a subsurface formation. The method is useful to derive both the strike angle of formation 
9.	Claims 2, 13-14, 21, 23, 25-27, and 35-46 are rejection and THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE PIERRE LOUIS whose telephone number is (571)272-8636.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANDRE PIERRE LOUIS/Primary Patent Examiner, Art Unit 2146                                                                                                                                                                                                        October 20, 2021